638 S.E.2d 469 (2006)
Lori PEREZ, Employee
v.
AMERICAN AIRLINES/AMR CORP., Employer AIG Vendor Services, Carrier (Administered by Specialty Risk Services).
No. 661PA05.
Supreme Court of North Carolina.
November 16, 2006.
Joy H. Brewer, Cary, Kimberly A. D'Arruda, for American Airlines, et al.
John A. Hedrick, Samuel A. Scudder, Raleigh, for Lori Perez.
Joe E. Austin, Jr., Jennifer T. Gottsegen, Raleigh, for NC Asso. Defense Attorneys.
Bruce A. Hamilton, Julia S. Hooten, Raleigh, for NCBBI.

ORDER
Upon consideration of the petition filed by Defendant on the 13th day of November 2006 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th day of November 2006."